IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT
                                                                    M.D. Appeal Dkt.
                                                                    74 MAP 2017
MONICA GAVIN AND LUCIA CAREZANI,            : No. 382 MAL 2017
EXECUTRIX OF THE ESTATE OF                  :
JAMES GAVIN, DECEASED,                      :
                                            : Petition for Allowance of Appeal from
                    Petitioners             : the Order of the Superior Court
                                            :
                                            :
             v.                             :
                                            :
                                            :
ELAINE LOEFFELBEIN,                         :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal is GRANTED, limited to the issues rephrased for clarity and set forth below:
             1. Did the Superior Court err by holding emergency
             guardianship orders automatically expire?
             2. Did the Superior Court err by holding that the rebuttable
             presumption that an incapacitated person is unable to
             engage in financial transactions is inapplicable to a person
             under the protection of an emergency guardian who has
             been appointed for the person and his estate?
      Allocatur is DENIED as to all remaining issues.